NON-FINAL REJECTION, FIRST DETAILED ACTION
Status of Prosecution
The present application, 16/571,755 filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The application was filed in the Office on November 11, 2020 and claims priority to Japanese application JP2019-001150 filed January 8, 2019.
Claims 1-23 are pending and all are rejected. Claims 1 and 13 are independent claims.
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a terminal electronic control unit,” and “a vehicle electronic control unit  in claims 1 and 13 (and by virtue of dependency all other dependent claims).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 
Claim Objection
Claims 1 and 13 (and its dependent claims by virtue of inheriting the deficiency) are objected to for what appears to be indefinite, or unclear language. Specifically, it recites, “wherein the predetermined touch interaction condition does not include a condition that the user's finger moves, touching the touch sensing portion (P34, P54) along a predetermined specific path.”  Examiner queries as to how the finger does not move, though there may be a specific path still on the touch sensing portion. Examiner has proceeded with examination with interpreting this limitation to mean that there is no specific path required as the condition. Correction and clarification is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 2 and 14 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, the recited condition is in direct contradiction that the user’s finger does move when the parent claim require no movement.
Claims 2 and 14 are also objected as to the use of the relative term “sharp,” which is a relative term. Examiner suggests incorporating subject matter in the Specification related to how the sharp curves are calculated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A.
Claims 1, 5, 8-13 and 20-23 are rejected under 35 USC. § 103 as being unpatentable over Nagashima et al. (“Nagashima”), United States Patent Application Publication 2020/0041992, published on February 6, 2020 in view of Norstad et al., (“Norstad”), United States Patent Application Publication 2019/0382248 published on December 19, 2019.

As to Claim 1, Nagashima teaches: A remote movement system, comprising: 
an operation terminal (Nagashima: Fig. 2, par. 0057, a terminal control unit [20]) including: 
a touch sensing portion which senses a finger of a user touching the touch sensing portion (Nagashima: par. 0057, a touch panel [9]; par. 0155, a finger touches the touch panel); and 
a terminal electronic control unit (Nagashima: par. 0057, a terminal control unit [20]) configured to transmit a control execution command for requesting an execution of a remote movement control to cause a vehicle (200) to move to a target position when movement of the user's finger touching the touch sensing portion satisfies a predetermined touch interaction condition (Nagashima: par. 0170, a touch operation is performed on the control button QB which transmits a propulsion signal to the information device. The propulsion instruction signal ends when the touch is concluded (i.e. a predetermined touch interaction condition) pars. 0311, 321, the user touches the selected parking space for the automated parking movement of the vehicle(i.e. target position)); and 
a vehicle electronic control unit provided in the vehicle and configured to execute the remote movement control in response to receiving the control execution command from the terminal electronic control unit (Nagashima: par. 0113, ECU’s (i.e. the vehicle electronic control unit) control the driving mechanisms of the vehicle; par. 0122, the control signals are sent to the various ECU’s to perform the automatic driving route information).

    PNG
    media_image1.png
    360
    707
    media_image1.png
    Greyscale

Nagashima may not explicitly teach: wherein the predetermined touch interaction condition does not include a condition that the user's finger moves, touching the touch sensing portion (P34, P54) along a predetermined specific path (Examiner notes the interpretation of this limitation to mean that there is no specific path required as the condition. Correction and clarification is required as noted above).
Norstad teaches in general, concepts related to a winch and plow system of a vehicle that is controlled remotely and wirelessly (Norstad: Abstract). Specifically, Norstad teaches on a touch panel remote control device, the user is able to control the plow (Norstad: par. 0032). On the touch display, the user is able to raise or lower the plow by interacting with a “slide to adjust” area of the screen by swiping in any direction (Norstad: par. 0035, Fig. 13B, the slide to adjust areas [40] and [42] may be interacted with to perform a vehicle command).

    PNG
    media_image2.png
    455
    614
    media_image2.png
    Greyscale
 
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Nagashima device and methods by including computer instructions to allow for any gesture in any direction to cause the vehicle command as taught and disclosed by Norstad. Such a person would have been motivated to do so with a reasonable expectation of success to reduce the cognitive burden on the user who is also observing the vehicle.

As to Claim 5, Nagashima and Norstad teach the elements of Claim 1.
Nagashima further teaches: wherein the operation terminal includes a display which displays images (Nagashiima: par. 0061, the touch panel may have a display panel), and the terminal electronic control unit is configured to: display the image defining a predetermined area as the touch sensing portion at a lower area of the display (Nagashima: par. 0061, the touch display may completely overlay the display area, which would also be part of the “lower area of the display”); and 
display the image indicating information on the vehicle caused to move by the remote movement control as an information image at an upper area of the display (Nagashima: Fig. 12, the car is in an area of the screen that has a portion above the middle of the screen, which is “upper”).

As to Claim 8, Nagashima and Norstad teach the elements of Claim 1.
Nagashima further teaches: wherein the terminal electronic control unit is configured to stop transmitting the control execution command when the movement of the user's finger touching the touch sensing portion does not satisfy the predetermined touch interaction condition (Nagashima: par. 0170, a touch operation is performed on the control button QB which transmits a propulsion signal to the information device. The propulsion instruction signal ends when the touch is concluded (i.e. a predetermined touch interaction condition), and 
the vehicle electronic control unit is configured to stop causing the vehicle to move when the vehicle electronic control unit does not receive the control execution command from the terminal electronic control unit (Nagashima: par. 0170: the propulsion signal ends and the vehicle stops).  

As to Claim 9, Nagashima and Norstad teach the elements of Claim 1.
Nagashima further teaches: wherein the remote movement control is at least one of: (i) a control to set a parking space as the target position and park the vehicle in the parking space set as the target position (Nagashima: pars. 0311, 321, the user touches the selected parking space for the automated parking movement of the vehicle(i.e. target position); and (ii) a control to set a position other than the parking space as the target position and cause the vehicle to move to the position set as the target position.  

As to Claim 10, Nagashima and Norstad teach the elements of Claim 1.
Nagashima further teaches: wherein the terminal electronic control unit and the vehicle electronic control unit are configured to wirelessly communicate with each other (Nagashima: par. 0048, the terminal and the vehicle communicate wirelessly). 

As to Claim 11, Nagashima and Norstad teach the elements of Claim 1.
Norstad further teaches: wherein the terminal electronic control unit is configured to wirelessly communicate with internet and communicate with a server provided in the internet via the internet (Norstad: par. 0059, the internet and a server may be used to communicate between the device and the vehicle).  

As to Claim 12, Nagashima and Norstad teach the elements of Claim 1.
Nagashima further teaches: wherein the vehicle electronic control unit is configured to wirelessly communicate with internet and communicate with a server provided in the internet via the internet (Norstad: par. 0059, the internet and a server may be used to communicate between the device and the vehicle).  

As to Claim 13, it is rejected for similar reasons as claim 1. Nagashima further teaches software that performs the concepts of claim 1 (Nagashima: par. 0058).

As to Claim 20, it is rejected for similar reasons as claim 8.
As to Claim 21, it is rejected for similar reasons as claim 9.
As to Claim 22, it is rejected for similar reasons as claim 10.
As to Claim 23, it is rejected for similar reasons as claim 11.
B.
Claims 2, 14 and 17 are rejected under 35 USC. § 103 as being unpatentable over Nagashima et al. (“Nagashima”), United States Patent Application Publication 2020/0041992, published on February 6, 2020 in view of Norstad et al., (“Norstad”), United States Patent Application Publication 2019/0382248 published on December 19, 2019 and in further view of Abt et al. (“Abt”), United States Patent Application Publication 2019/0212910 published on July 11, 2019.

As to Claim 2, Nagashima and Norstad teach the elements of Claim 1.
Nagashima and Norstad may not explicitly teach: wherein the predetermined touch interaction condition includes a condition that the user's finger moves, touching the touch sensing portion with at least one sharp curve.  
Abt teaches in general concepts related to detecting gestures and performing related functions based on the detected touch gestures (Abt: Abstract). Specifically, Abt teaches that the gestures may include complex movements with changes of direction such as zigzag movements that may be used to control vehicle components (Abt: par. 0075, the zigzag gesture; par. 0017, vehicle components). Examiner asserts that a zig-zag shape would include at least one “sharp” curve. 
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Nagashima-Norstad device by including computer instructions to detect the zigzag gesture as a condition mapped to the movement execution as taught and disclosed by Abt. Such a person would have been motivated to do so with a reasonable expectation of success for creating simple and intuitive access to different functions (Abt: par. 0010).

As to Claim 14, it is rejected for similar reasons as claim 2.
As to Claim 17, it is rejected for similar reasons as claim 5.

C.
Claims 3-4, and 15-16 are rejected under 35 USC. § 103 as being unpatentable over Nagashima et al. (“Nagashima”), United States Patent Application Publication 2020/0041992, published on February 6, 2020 in view of Norstad et al., (“Norstad”), United States Patent Application Publication 2019/0382248 published on December 19, 2019 and in further view of Stewart et al. (“Stewart”), United States Patent Application Publication 2012/0280918 published on November 8, 2012.

As to Claim 3, Nagashima and Norstad teach the elements of Claim 1.
Nagashima and Norstad may not explicitly teach: wherein the predetermined touch interaction condition includes a condition that a distance of the movement of the user's finger touching the touch sensing portion for a predetermined length of time is equal to or longer than a predetermined distance.
Stewart teaches in general concepts related to speed criterion for a velocity gesture (Stewart: Abstract). Specifically Stewart teaches gestures that may be in the form of movements or touch near an input sensor (Stewart: par. 0050, the gesture may be detected based on certain gesture criteria). An example of a criterion is whether the gesture is over a minimum distance below a certain speed (Stewart: par. 0070). Examiner asserts that below a certain speed, with a corresponding distance would require a touch to take place at least a certain length of time, as speed is related directly to distance and time.
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Nagashima-Norstad device by including computer instructions to have the criteria have the distance and time requirements as taught and disclosed by Stewart. Such a person would have been motivated to do so with a reasonable expectation of success for allowing accurate conveyance of a user’s desire movements through input sensors with velocity gesture criteria (Stewart: pars. 0003-04).

As to Claim 4, Nagashima and Norstad teach the elements of Claim 1.
Nagashima and Norstad may not explicitly teach: wherein the predetermined touch interaction condition includes a condition that a speed of the movement of the user's finger touching the touch sensing portion is maintained at a predetermined movement speed or more for a predetermined length of time or more.  
Stewart teaches in general concepts related to speed criterion for a velocity gesture (Stewart: Abstract). Specifically Stewart teaches gestures that may be in the form of movements or touch near an input sensor (Stewart: par. 0050, the gesture may be detected based on certain gesture criteria). An example of a criterion is whether the gesture is over a minimum distance below a certain speed (Stewart: par. 0070). Examiner asserts that below a certain speed, with a corresponding distance would require a touch to take place at least a certain length of time, as speed is related directly to distance and time.
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Nagashima-Norstad device by including computer instructions to have the criteria have the distance and time requirements as taught and disclosed by Stewart. Such a person would have been motivated to do so with a reasonable expectation of success for allowing accurate conveyance of a user’s desire movements through input sensors with velocity gesture criteria (Stewart: pars. 0003-04).

As to Claim 15, it is rejected for similar reasons as claim 3.
As to Claim 16, it is rejected for similar reasons as claim 4.

D.
Claims 6 and 18 are rejected under 35 USC. § 103 as being unpatentable over Nagashima et al. (“Nagashima”), United States Patent Application Publication 2020/0041992, published on February 6, 2020 in view of Norstad et al., (“Norstad”), United States Patent Application Publication 2019/0382248 published on December 19, 2019 and in further view of Ziebart et al. (“Ziebart”), United States Patent Application Publication 2019/0256139 published on August 22, 2019.

As to Claim 6, Nagashima and Norstad teach the elements of Claim 5.
Nagashima and Norstad may not explicitly teach: wherein the vehicle is provided with at least one sensor for detecting at least one obstacle against the movement of the vehicle, and the terminal electronic control unit is configured to (i) display at least one sensor image indicating the at least one sensor detecting the obstacle by color different from the color used for displaying the images other than the at least one sensor image at the upper area of the display as a part of the information image or (ii) display the at least one sensor image indicating the at least one sensor detecting the obstacle at the upper area of the display as a part of the information image with blinking the at least one sensor image.  
Ziebart teaches in general concepts related to an autonomous maneuvering system for a vehicle to couple with a trailer (Ziebart: Abstract). Specifically, Ziebart teaches that a display of the vehicle and the sensors on the side of the vehicle may change colors when an obstacle is detected (Ziebart: Fig. 2,  par. 0018, red or yellow colors may be displayed as a warning to the user).

    PNG
    media_image3.png
    391
    632
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Nagashima-Norstad device by including computer instructions to display the obstacle warning in a different color as taught and disclosed by Ziebart. Such a person would have been motivated to do so with a reasonable expectation of success for conveying the danger of the obstacle visually.
As to Claim 18, it is rejected for similar reasons as claim 6.
E.
Claims 7 and 19 are rejected under 35 USC. § 103 as being unpatentable over Nagashima et al. (“Nagashima”), United States Patent Application Publication 2020/0041992, published on February 6, 2020 in view of Norstad et al., (“Norstad”), United States Patent Application Publication 2019/0382248 published on December 19, 2019 and in further view of Kim et al. (“Kim”), United States Patent Application Publication 2018/0362023 published on December 20, 2018.

As to Claim 7, Nagashima and Norstad teach the elements of Claim 5.
Nagashima and Norstad may not explicitly teach: wherein the terminal electronic control unit is configured to display the image indicating a distance between the vehicle and the target position at the upper area of the display as a part of the information image.  
Kim teaches in general concepts related to a smart  parking assist system that displays progress distance to perform the parking (Kim: Abstract). Specifically, Kim teaches that the remaining distance may be displayed as part of the parking information (Kim: par. 0013, a ratio of the progress distance and the remaining distance are displayed)
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Nagashima-Norstad device by including computer instructions to display the remaining distance as taught and disclosed by Kim. Such a person would have been motivated to do so with a reasonable expectation of success for conveying the information to the user for safety reasons in case of the need to stop or redirect.

As to Claim 19, it is rejected for similar reasons as claim 7.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kogure et al., US Patent Application Publication 2020/0156625 (May 21, 2020) (describing parking assistance detection of obstacles);
Tayama et al., US Patent Application Publication 2018/0058879 (March 1, 2018) (describing vehicle image display system with automated aspects);
Okamoto et al., US Patent Application Publication 2020/0247652 (August 6, 2020) (describing remote vehicle control device with different display regions for information, input).
In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T TSAI whose telephone number is (571)270-3916.  The examiner can normally be reached on M-F 10-6 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES T TSAI/            Primary Examiner, Art Unit 2174